Citation Nr: 1018525	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine including as due to a service-
connected left knee disorder.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine including as due to a service-
connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1965.  The Veteran also served in the Mississippi 
Army National Guard.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  Service connection for a left knee disorder was granted 
in an August 2000 rating decision.  

2.  The Veteran was injured in a June 1997 motor vehicle 
accident when he was rear-ended.  As a result he developed 
intermittent neck pain.  

3  December 1997 Magnetic Resonance Imaging revealed a disk 
herniation at C6-7 which clearly impinged on his cervical 
cord.  

4.  February 1999 records from the Tennessee Disability 
Determination Service indicate the Veteran was in a motor 
vehicle accident in June of 1997 and had discomfort in his 
cervical spine and lower back since that time.  

5.  Cervical spine and back disorders were not caused or 
aggravated by his service-connected knee disorder.




CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

2.  The criteria for service connection for degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claims in January 2006.  The RO sent a 
letter to the Veteran in February 2006 which informed him how 
VA could help him with his claim, what the evidence must show 
to support his claim, and what actions were needed from the 
Veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The Veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  
Despite the inadequate notice, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The RO obtained the Veterans' service treatment records from 
his period of active duty and National Guard service.  His 
medical records from his Social Security Administration file 
were obtained.  The private medical records he identified 
were also obtained.  

The Veteran appeared and gave testimony at the RO before a 
Decision Review Officer in April 2008.  

The Board of Veterans' Appeals (Board) considered whether to 
afford the Veteran a medical examination or request an 
opinion.  In this instance there is no evidence of cervical 
or lumbar symptoms in service or for many years afterwards.  
The evidence clearly indicates an intervening motor vehicle 
accident in June 1997 was the origin of the Veteran's 
cervical and lumbar pain and degenerative disc disease first 
diagnosed after that accident.  There is nothing in the 
claims folder which indicates   the service connected left 
knee disorder is causally related to the cervical or lumbar 
spine degenerative disc disease.  For that reason the Board 
concluded there was no requirement that the Veteran be 
examined or that a medical opinion be requested.  The 
regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2009).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2009).  Secondary 
service connection is permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual Background and Analysis.  The Veteran filed his claim 
for service connection in January 2006.  He wrote that in the 
later part of 2004 he was in his garage when his left knee 
gave out and caused him to sit down very hard.  He had 
instant pain in his back and leg.  He went to the emergency 
room for a shot and muscle relaxers.  In essence he contends 
that frequent falls caused by his service-connected left knee 
caused the development of cervical and lumbar pain.  The 
Veteran does not contend that he incurred either a cervical 
disorder or any lumbar disorder in service, or that 
degenerative joint disease of the cervical or lumbar spine 
was diagnosed during the initial post service year.  He 
offered no additional details at his hearing before a 
Decision Review Officer in April 2008.  

His service treatment records indicate his spine was normal 
at service enlistment in February 1961.  Service treatment 
records do not include any references to the cervical or 
lumbar spine.  His Report of Physical Examination at 
discharge in January 1965 again revealed his spine was 
normal.  

The Veteran's service treatment records from his enlistment 
in the National Guard also include no mentions of neck or 
back pain, or any abnormality of the cervical or lumbar 
spine.  

For the Veteran to prevail with his claim for service 
connection the evidence must show that his service-connected 
left knee disorder caused him to develop cervical and/or 
lumbar degenerative disc disease.  38 C.F.R. § 3.310 (2009).  
Secondary service connection claims require evidence of a 
current disability and evidence which demonstrates a causal 
relationship between the current disability and a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In 
claims based on 38 C.F.R. § 3.310 medical evidence is 
required to provide a nexus between a service connected 
disability and the currently diagnosed disorder.  See 
Schroeder v. Brown, 6 Vet. App. 220 (1994).  

Service connection for a left knee disorder was granted in an 
August 2000 rating decision.  The question raised is whether 
the Veteran's currently diagnosed degenerative disc disease 
of the cervical or lumbar spine is causally related to his 
service-connected left knee disorder.  

Records from the Social Security Administration include a 
December 1997 letter from the Semmes-Murphey Clinic dated in 
December 1997.  The letter reveals the Veteran told the 
examiner he was rear-ended when he was sitting in a pick-up 
truck on June 27, 1997.  He was seen in the Emergency Room 
for headache.  Since that time he had developed dorsal neck 
pain posteriorly.  A Magnetic Resonance Imaging (MRI) 
examination was ordered.  The physician reviewed the MRI and 
reported it clearly showed a disk herniation at C6-7 that 
clearly impinged on the Veteran's cervical cord.  

A Tennessee Disability Determination Services report of 
examination in February 1999 also noted the Veteran was in a 
motor vehicle accident in June of 1997.  Since that time the 
Veteran had discomfort in the cervical spine and lower back.  
A cervical spine fusion was performed in 1998.  The Veteran 
was also having problems due to carpal tunnel syndrome and 
occasional low back pain.  

VA MRI of the lumbar spine in January 2005 revealed findings 
most consistent with an atypical hemangioma of the posterior 
aspect of the L5 vertebral body.  Also found were neural 
foraminal and canal narrowing which was prominent at L4-L5 
and L3-L4.  

A VA examination report dated in May 2007 contains a 
conclusion that it is less likely than not that the Veteran's 
left knee injury caused his bilateral upper extremity 
radiculopathy.  

The Board finds that the medical records clearly indicate the 
Veteran's symptoms of cervical and lumbar pain began after 
his motor vehicle accident in June 1997.  The Veteran has 
attributed his neck and back disorders to his history of 
frequent falls which he claims were caused by his left knee.  
Significantly, VA records of hospitalization in August and 
September 2005 give a history of ataxic gait at admission.  
Later in September 2005 it was noted the Veteran reported he 
had not fallen since his surgery which was a C5 corpectomy.  
The unsteadiness and ataxia were related not to his left knee 
but to neurological causes addressed by his cervical surgery.  

Also, pertinent to the issue are the results of the VA 
examination of the left knee in October 2000 which found the 
mediolateral collateral ligament was stable and normal.  
Anterior and posterior cruciate ligament test was negative.  
The Veteran at that time denied any history of dislocations 
or recurrent subluxations.  The Veteran reported sometimes 
his knees give way and pop, but no reports of falling.  He 
used a cane and an elastic bandage.  

The only evidence linking the Veteran's service-connected 
left knee to his cervical and lumbar degenerative disc 
disease are the statements of the Veteran.  His statements 
are inconsistent with the medical record which demonstrates 
his cervical and low back disorders appeared after he was 
injured in a motor vehicle accident in June 1997, not in 2004 
as he asserts.  In addition, the Veteran has not presented 
any evidence that he has any special training or education 
which would qualify him to render a medical opinion.  The 
Board has concluded his assertions that his left knee 
disorder caused his cervical and lumbar degenerative disc 
disease are of no probative value.  They are inconsistent 
with the medical record and no competent medical evidence of 
a nexus between the left knee disorder and his cervical and 
lumbar degenerative disc disease has been submitted.  See 
38 C.F.R. § 3.159 (2009).  

Cervical spine and back disorders were not caused or 
aggravated by his service-connected knee disorder.  The 
preponderance of the evidence is against the claims for 
service connection for degenerative disc disease of the 
cervical and lumbar spine.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for degenerative disc disease of the 
cervical spine is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


